Table of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 10-Q X Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the quarterly period ended March 31, 2017. or Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the transition from to . Commission File Number: 333-82900 Cesca Therapeutics Inc. (Exact name of registrant as specified in its charter) Delaware (State of incorporation) 94-3018487 (I.R.S. Employer Identification No.) 2711 Citrus Road Rancho Cordova, California 95742 (Address of principal executive offices) (Zip Code) (916) 858-5100 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files). Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, a smaller reporting company or an emerging growth company. See definition of “large accelerated filer,” “accelerated filer”, “smaller reporting company” and “emerging growth company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Smaller reporting company [X ] Non-accelerated filer [ ] (Do not check if a smaller reporting company) Emerging growth company [ ] If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at May 11, 2017 Common stock, $.001 par value Table of Contents Cesca Therapeutics Inc. INDEX Page Number Part I Financial Information Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures about Market Risk 22 Item 4. Controls and Procedures 22 Part II Other Information Item 1. Legal Proceedings 23 Item 1A. Risk Factors 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 3. Defaults upon Senior Securities 23 Item 4. Mine Safety Disclosure 23 Item 5. Other Information 23 Item 6. Exhibits 24 Signatures 25 i Table of Contents PART I - FINANCIAL INFORMATION Item 1. Financial Statements Cesca Therapeutics Inc. Condensed Consolidated Balance Sheets (in thousands, except share and per share amounts) March 31, June 30, (Unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $86 ($49 at June 30, 2016) Inventories, net of reserves of $1,396 ($1,437 at June 30, 2016) Prepaid expenses and other current assets Total current assets Equipment, less accumulated depreciation Goodwill Intangible assets, net Other assets 63 78 Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued payroll and related expenses Deferred revenue Related party payable Other current liabilities Total current liabilities Long term debt – related party Derivative obligations Convertible debentures, net Other noncurrent liabilities Noncurrent deferred tax liability Total liabilities Commitments and contingencies Stockholders’ equity: Preferred stock, $0.001 par value; 2,000,000 shares authorized; none issued and outstanding Common stock, $0.001 par value; 350,000,000 shares authorized; 9,902,316 issued and outstanding (3,010,687 at June 30, 2016) 10 3 Paid in capital in excess of par Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes. Page 3 Table of Contents Cesca Therapeutics Inc. Condensed Consolidated Statements of Operations and Comprehensive Loss (Unaudited) (in thousands, except share and per share amounts) Three Months Ended March 31, Nine Months Ended March 31, Net revenues $ Cost of revenues Gross profit Expenses: Sales and marketing Research and development General and administrative Total operating expenses Loss from operations ) Other income (expense): Amortization of debt discount ) ) ) Fair value change of derivative instruments 69 ) ) Interest expense ) ) Registration rights liquidated damages ) Loss on cashless exercise of warrants ) ) Loss on extinguishment of debt ) ) Loss on modification of Series A warrants ) ) Other income and (expenses) Total other income (expense) 19 ) ) ) Net loss $ ) $ ) $ ) $ ) COMPREHENSIVE LOSS Net loss $ ) $ ) $ ) $ ) Other comprehensive income: Foreign currency translation adjustments (2 ) (3 ) (2 ) ) Comprehensive loss $ ) $ ) $ ) $ ) Per share data: Basic and diluted net loss per common share $ ) $ ) $ ) $ ) Weighted average common shares outstanding – Basic and diluted See accompanying notes. Page 4 Table of Contents Cesca Therapeutics Inc. Condensed Consolidated Statements of Cash Flows (Unaudited) (in thousands) Nine Months Ended March 31, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Stock based compensation expense (Recovery of) reserve for excess and slow-moving inventories ) Amortization of debt discount Amortization of debt issue costs Change in fair value of derivative ) Non-cash accrued interest Loss on disposal of equipment 70 Loss on cashless exercise of warrants Loss on extinguishment of debt Loss on modification of Series A warrants Net change in operating assets and liabilities: Accounts receivable Inventories Prepaid expenses and other current assets ) ) Other assets 16 Accounts payable ) ) Related party payable Accrued payroll and related expenses ) ) Deferred revenue ) ) Other current liabilities ) Other noncurrent liabilities 84 Net cash used in operating activities ) ) Net cash used in investing activities: Capital expenditures ) ) Cash flows from financing activities: Gross proceeds from convertible debentures Proceeds from long term debt – related party Payment of financing cost ) ) Repayment of convertible debentures ) Payment to extinguish derivative obligations ) Payments on capital lease obligations ) ) Proceeds from issuance of common stock, net Repurchase of common stock ) (5 ) Net cash provided by financing activities Effects of foreign currency rate changes on cash and cash equivalents 3 (7 ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental non-cash financing and investing information: Common stock issued for payment of convertible debenture and interest $ Derivative obligation related to issuance of warrants $ Transfer of equipment to inventories $ See accompanying notes. Page 5 Table of Contents Cesca Therapeutics Inc. Notes to Condensed Consolidated Financial Statements (Unaudited) (in thousands, except share and per share amounts) 1. Basis of Presentation Organization and Basis of Presentation Cesca Therapeutics Inc. (the “Company” or “Cesca”) develops and markets integrated cellular therapies and delivery systems that advance the safe and effective practice of regenerative medicine. Cesca’s product pipeline includes automated blood and bone marrow processing systems that enable the separation, processing and preservation of cell and tissue therapy products. Liquidity At March 31, 2017, the Company had cash and cash equivalents of $3,791 and working capital of $5,898. The Company has incurred recurring operating losses and as of March 31, 2017 had an accumulated deficit of $184,203. The Company has primarily financed operations through the sale of equity securities, debt and the sale of certain non-core assets. On March 6, 2017, the Company entered into a Revolving Credit Agreement (“Credit Agreement”) with Boyalife Investment Fund II, Inc. (Refer to Note 3). As of March 31, 2017, the Company had drawn down $1,500 of the $5,000 available under the Credit Agreement. Boyalife Investment Fund II, Inc. is a wholly owned subsidiary of Boyalife Group Inc., which is owned and controlled by the Company’s Interim Chief Executive Officer and Chairman of the Board. Based upon the additional $3,500 available to draw down under the Credit Agreement, the Company’s cash balance, historical trends, reductions in operating expenses, expected outflows and projections for revenues, management believes it will have sufficient cash to provide for its projected needs to maintain operations and working capital requirements for at least the next 12 months from the date of filing this quarterly report. The Company will need additional funding to support its operations and its clinical development programs, in particular the Phase III Critical Limb Ischemia Rapid Stem Cell Treatment (“CLIRST III”) trial. Accordingly, management has been exploring additional funding sources, with a primary focus on strategic partner relationships. The Company cannot assure that such funding will be available on a timely basis, in needed quantities, or on favorable terms, if at all. Principles of Consolidation The condensed consolidated financial statements include the accounts of Cesca Therapeutics Inc. and its wholly-owned subsidiaries, ThermoGenesis Corp., TotipotentRX Cell Therapy, Pvt. Ltd. and TotipotentSC Scientific Product Pvt. Ltd. All significant intercompany accounts and transactions have been eliminated upon consolidation . Page 6 Table of Contents Interim Reporting The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States (U.S. GAAP) for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly, certain information and footnote disclosures normally included in annual financial statements prepared in accordance with U.S. GAAP have been condensed or omitted pursuant to such Securities and Exchange Commission (SEC) rules and regulations and accounting principles applicable for interim periods. In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included. Certain amounts have been reclassified to conform to the current presentation. Events subsequent to the balance sheet date have been evaluated for inclusion in the accompanying condensed consolidated financial statements through the date of issuance. Operating results for the nine-month period ended March 31, 2017, are not necessarily indicative of the results that may be expected for the fiscal year ending June 30, 2017. These unaudited condensed consolidated financial statements should be read in conjunction with the consolidated financial statements and the notes thereto included in the Annual Report on Form 10-K for the fiscal year ended June 30, 2016. 2. Summary of Significant Accounting Policies Revenue Recognition Revenues from the sale of the Company’s products and services are recognized when persuasive evidence of an arrangement exists, delivery has occurred (or services have been rendered), the price is fixed or determinable, and collectability is reasonably assured. The Company generally ships products F.O.B. shipping point. There is no conditional evaluation on any product sold and recognized as revenue. Amounts billed in excess of revenue recognized are recorded as deferred revenue on the balance sheet. The Company’s sales are generally through distributors. There is no right of return. For sales of products made to distributors, the Company considers a number of factors in determining whether revenue is recognized upon transfer of title to the distributor, or when payment is received. These factors include, but are not limited to, whether the payment terms offered to the distributor are considered to be non-standard, the distributor history of adhering to the terms of its contractual arrangements with us, the level of inventories maintained by the distributor, whether we have a pattern of granting concessions for the benefit of the distributor, and whether there are other conditions that may indicate that the sale to the distributor is not substantive. The Company currently recognizes revenue primarily on the sell-in method with its distributors. Revenue arrangements with multiple deliverables are divided into units of accounting if certain criteria are met, including whether the deliverable item(s) has (have) value to the customer on a stand-alone basis. Revenue for each unit of accounting is recognized as the unit of accounting is delivered. Arrangement consideration is allocated to each unit of accounting based upon the relative estimated selling prices of the separate units of accounting contained within an arrangement containing multiple deliverables. Estimated selling prices are determined using vendor specific objective evidence of value (VSOE), when available, or an estimate of selling price when VSOE is not available for a given unit of accounting. Significant inputs for the estimates of the selling price of separate units of accounting include market and pricing trends and a customer’s geographic location. The Company accounts for training and installation, service agreements, the collection, processing and testing of umbilical cord blood and the storage of umbilical cord blood as separate units of accounting. Service revenue generated from contracts for providing maintenance of equipment is amortized over the life of the agreement. Revenue generated from storage contracts is deferred and recorded ratably over the life of the agreement, up to 21 years. All other service revenue is recognized at the time the service is completed. Page 7 Table of Contents Revenues are net of normal discounts. Shipping and handling fees billed to customers are included in net revenues, while the related costs are included in cost of revenues. Fair Value Measurements In accordance with ASC 820, “
